         Case 1:17-cv-11633-DJC Document 328 Filed 09/09/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS


 SECURITIES AND EXCHANGE COMMISSION,

        Plaintiff,

        v.                                               Case No. 17-cv-11633-DJC

 NAVELLIER & ASSOCIATES, INC. and
 LOUIS NAVELLIER,
      Defendants.


PLAINTIFF’S RESPONSE TO DEFENDANTS’ MOTION FOR EXTENSION OF TIME
          FOR THE PARITES TO PROPOSE BRIEFING SCHEDULE

       The Commission does not oppose Defendants’ Motion to Extend Time (ECF No. 326) by

one week to and including September 22, 2020, of the Court’s Order (ECF No. 325) for the

parties to meet, confer and propose briefing schedules as to any proposed findings of fact and

rulings of law as to Liu v. Securities and Exchange Commission.

                                             Respectfully submitted,

                                             SECURITIES AND EXCHANGE COMMISSION
                                             By its attorneys,

                                             /s/ Marc Jones
                                             Marc J. Jones (Mass. Bar No. 645910)
                                             Jennifer A. Cardello (Mass. Bar No. 657253)
                                             William J. Donahue (Mass. Bar No. 631229)
                                             Robert B. Baker (Mass. Bar No. 654023)
                                             Attorneys for Plaintiff
                                             SECURITIES AND EXCHANGE COMMISSION
                                             33 Arch Street, 24th Floor
                                             Boston, MA 02110
                                             (617) 573-8947 (Jones)
                                             jonesmarc@sec.gov


Dated: September 9, 2020
         Case 1:17-cv-11633-DJC Document 328 Filed 09/09/20 Page 2 of 2



                                 CERTIFICATE OF SERVICE

        I hereby certify that this document was filed on September 9, 2020, through the ECF
system and will be sent to the registered participants as identified on the Notice of Electronic
Filing (NEF) as of the date of this filing.
                                               /s/ Marc Jones
                                               Marc Jones

Dated: September 9, 2020




                                                  2
